DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 08 FEB 2022.  The amendment has been entered.
Claims 1, 3, and 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 JUN 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “the one and five organic resins”.  It is unclear if these resins are meant to apply to the first organic resin of Claim 37, the second organic resin of Claim 37, or some other organic resin composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 23, and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘304 (U.S. PGPub 2010/0261304) in view of Herbert ‘552 (U.S. Patent 7,075,552), JP ‘524 (JP 4583524, original and machine translation attached, citations from machine translation), and EP ‘252 (EP 1209252).
Claim 19 – Chang ‘304 teaches an apparatus for preparing a nanostructure film (Figure 62, PG 0233), comprising:
(a) a mixing apparatus (PG 0233, interdigital micromixer) capable of:
combine a first nanostructure premix and a second nanostructure premix to form a nanostructure composition (Examiner notes that this limitation is part of a “configured to” limitation and is therefore considered as an intended use of the instrument.  A mixer, by definition, is a device which mixes two or more components together, and Chang ‘304 PG 0233 discloses mixing two fluidic compositions together.  Examiner refers to Figure 62 and PG 0349, which show that the micromixer 6252 is capable of mixing component streams and dispensing component streams containing particles onto substrates.  Examiner finds that the device of Chang ‘304 is capable of combining two nanoparticle premixes together.  See further MPEP 2114.II), and
deliver the nanostructure composition to a coating module (Chang ‘304 PG 0352 and PG 0064, the coating material may be applied to a roll-to-roll coating system); 
(b) a first input port fluidly connected to the mixing apparatus (PG 0233, first fluid source operably coupled to the micromixer; PG 0234, syringe pumps for dispensing the fluids to the micromixer) and configured to deliver the first nanostructure premix to the mixing apparatus, wherein the first nanostructure premix comprises a first population of nanostructures and a first organic resin (Examiner notes that this limitation is part of a “configured to” limitation and is therefore considered as an intended use of the instrument.  Examiner refers to Figure 62 and PG 0349, which show that the micromixer 6252 is capable of mixing component streams and dispensing component streams containing particles onto substrates.  See further MPEP 2114.II) ;
(c) a second input port fluidly connected to the mixing apparatus (PG 0233, second fluid source operably coupled to the micromixer; PG 0234, syringe pumps for dispensing the fluids to the micromixer) and configured to deliver the second nanostructure premix to the mixing apparatus, wherein the second nanostructure premix comprises a second population of nanostructures and a second organic resin (Examiner notes that this limitation is part of a “configured to” limitation and is therefore considered as an intended use of the instrument.  Examiner refers to Figure 62 and PG 0349, which show that the micromixer 6252 is capable of mixing component streams and dispensing component streams containing particles onto substrates.  See further MPEP 2114.II) ;
(d) a roll-to-roll coating system (PG 0233, the micromixer dispenses the mixed fluid to the substrate; PG 0343, Chang ‘304 renders obvious the incorporation of micromixers in continuous bath deposition systems (CBD, PG 0316); PG 0352, Chang ‘304 renders obvious the incorporation of a roll-to-roll susceptor system in a CBD system); and
(e) an instrument configured to measure an optical property of the nanostructure film (e.g. PG 0269-0272, spectrophotometer at PG 0272 to measure absorption and transmission).
Chang ‘304 does not teach or suggest outputting a signal to adjust the optical property by outputting a set of corrective output signals adjusting a flow rate of at least one of the input materials, wherein the optical property is a white point of the deposited material.  Herbert ‘552 is directed to the characterization and calibration of display devices (e.g. Abstract).  Column 5 Lines 5-16 teach that white points are relevant optical properties for display devices and that they can be measured by spectrometers.  Examiner notes that Chang ’304 teaches that its films are useful in LED and electroluminescent devices (PG 0246 and 0248).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chang ‘304 to use a spectrometer to monitor the white point of the deposited film as suggested by Herbert ‘552, as Chang ‘304 teach deposition of films with utility in LED and electroluminescent devices and monitoring of optical properties of the films with spectrometric devices, and Herbert ‘552 teaches that white point measurements are important to display devices and can be suitably monitored and measured by spectrophotometric devices.
Chang ‘304 / Herbert ‘552 do not expressly teach controlling the flow rate of materials based on directly measured optical properties of the deposited material, e.g. white point.  JP ‘524 is drawn to a color mixing method and apparatus (PG 0001), wherein the apparatus comprises multiple color reservoirs (PG 0012) which can be controlled by valve actuation to supply material to a working supply reservoir (PG 0012).  The system is controlled by a detection device and controller (PG 0015-0016); the detection device measures the color of the fluid and actuates specific fluid reservoirs to adjust and control the color of the fluid (PG 0018).  Spectrophotometers are known devices for performing this measurement (PG 0024).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chang ‘304 / Herbert ‘552 to use the measurement and actuation control scheme of JP ‘524, as Chang ‘304 / Herbert ‘552 teach the desire to monitor and adjust deposition parameters based on measured optical properties of a substrate and JP ‘524 teaches suitable means for controlling mixtures of deposition compositions to obtain desired optical results.
Chang ‘304 / Herbert ‘552 / JP ‘524 do not teach or suggest a roll-to-roll coating module with two supply rolls.  EP ‘252 discloses continuous feed coaters for coating lengths of substrate with e.g. sprayed material (Abstract) and discloses that coating apparatuses comprising multiple supply rolls are known for the purpose (Abstract, Figure 2 Elements 102, PG 0026).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of  Chang ‘304 / Herbert ‘552 / JP ‘524 to utilize a supply module with multiple supply rolls as suggested by EP ‘252, as Chang ‘304 / Herbert ‘552 / JP ‘524 teach the use of a roll-to-roll coating system and EP ‘252 teaches that roll-to-roll systems comprising multiple supply rolls are suitable for continuous deposition of material.
Claim 23 – Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 teaches the apparatus of claim 19, wherein the first input port and the second input port are flow controlled (JP ‘524 PG 0018, valve actuation to control flow of specific colorant compounds).
Claim 26 – Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 teaches the apparatus of claim 19, wherein the instrument comprises a spectrometer (Chang ‘304 PG 0272, spectrophotometers are a specialized spectrometer; the specific model cited is expressly called an optic spectrometer).
Claim 27 – Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 teaches the apparatus of claim 26, wherein the spectrometer is configured to measure ultraviolet-visible light (Chang ‘304 PG 0272, UV-Vis spectrophotometer).
Claim 28 – Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 teaches the apparatus of Claim 19, wherein the nanostructure film has exited the roll-to-roll coating system and has been exposed to the instrument (Chang ‘304 PG 0269-0272, PG 0343, PG 0352, see also e.g. Chang ‘304 PG 0199 and 0204 where inkjet printing and optical analysis are described as distinct steps).
Claims 29 – 38 – Claims 29-38 are drawn to specific properties of the nanostructures, organic resins, and nanostructure premixes.  As discussed in the rejection of Claim 19, the specific materials are held as an intended use of the apparatus; as the structural limitations of Claim 19 are otherwise met, the specific material to be deposited does not differentiate the claimed apparatus over the prior art apparatus.  JP ‘524 PG 0012 shows that different compositions comprising colorant particles and developers are capable of being combined and mixed into a single composition; the number of different particles in the system and their identities and morphologies is identified as a design choice for the apparatus of JP ‘524 at PG 0012 where separate systems of three compositions and 26 compositions, each with the relevant number of supplies, is provided.  See further MPEP 2114.II.
Claim 39 - Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 teaches the apparatus of claim 19, wherein:
The mixing apparatus is further configured to combine the first nanostructure premix, the second nanostructure premix, and a third nanostructure premix to form the nanostructure composition (JP ‘524 PG 0012, dispensers 15A-15C dispense three separate color compositions and therefore reservoir 10 is necessarily configured to combine three separate material compositions into a mixed composition);
The apparatus further comprises a third input port fluidly connected to the mixing apparatus and configured to deliver the third nanostructure premix to the mixing apparatus (JP ‘524 PG 0012, e.g. dispenser 15C and associated valve member 16C are connected to working supply reservoir 10; the system is a color mixing system as defined at e.g. JP ‘524 PG 0014 and therefore the disparate elements are necessarily mixed); and
The third nanostructure premix comprises a third population of nanostructures and a third organic resin (Examiner notes that this limitation is part of a “configured to” limitation and is therefore considered as an intended use of the instrument.  Examiner refers to Figure 62 and PG 0349, which show that the micromixer 6252 is capable of mixing component streams and dispensing component streams containing particles onto substrates.  See further MPEP 2114.II).
Claim 40 – Claim 40 is drawn to specific properties of the nanostructures, organic resins, and nanostructure premixes.  As discussed in the rejection of Claim 19, the specific materials are held as an intended use of the apparatus; as the structural limitations of Claim 19 are otherwise met, the specific material to be deposited does not differentiate the claimed apparatus over the prior art apparatus.  JP ‘524 PG 0012 shows that different compositions comprising colorant particles and developers are capable of being combined and mixed into a single composition and further discusses systems comprising three separate colorants for combination.  See further MPEP 2114.II.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 as applied to Claim 19 above, and further in view of Lowe ‘915 (U.S. PGPub 2004/0027915).
Claim 24 – Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 does not fairly teach static mixers.  Chang ‘304 teaches interdigital micromixers at PG 0233.  Lowe ‘915 teaches micromixers for the mixing of at least two liquids (e.g. Title, Abstract, PG 0003, 0005) and teaches that interdigital micromixers are known to be static micromixers (PG 0003).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 to use the static micromixer of Lowe ‘915, as Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 wants to mix fluids in an interdigital micromixer and Lowe ‘915 teaches that static interdigital micromixers are known in the art to be suitable for mixing fluids.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 as applied to Claim 19 above, and further in view of WO ‘674 (WO 2013/101674).
Claim 41 - Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 teaches the apparatus of claim 19, but does not teach or suggest first and second premixing apparatuses comprising first and second planetary vacuum mixers to deliver the first and second compositions to the input ports of the mixer.  Examiner notes that the particulars of the nanostructure premixes are held as intended use of the apparatus.  See further MPEP 2114.II.  WO ‘674 is drawn to methods and apparatuses for forming optical assemblies (Abstract, e.g. PG 0063-0064) and discloses the formation and use of e.g. particulate and polymer compositions (PG 0072, 0075).  WO ‘674 further teaches that vacuum planetary mixers are known mixing devices for compounding resin and particulates into a homogeneous composition (PG 0250).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252 to replace the syringe pumps of Chang ‘304 with the vacuum planetary mixers of WO ‘674 for each compound to be introduced into the mixer of Chang ‘304, as Chang ‘304 discloses material supply means and WO ‘674 discloses alternate supply means suitable for the same purpose.

Response to Arguments
In view of the amendments to the claims, Examiner withdraws Avniel ‘392 from the present rejections and relies upon JP ‘524 to address the relevant limitations cited above.
Certain of Applicant’s arguments, see Remarks, filed 08 FEB 2022, with respect to the rejection(s) of claim(s) 19 and dependents under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang ‘304 / Herbert ‘552 / JP ‘524 / EP ‘252.
Applicant argues (Pages 13-14) that none of the originally cited references teaches or suggests a two-roll coating module comprising two supply rolls.  Examiner agrees and withdraws the previous rejection.  However, upon further search and consideration, Examiner applies EP ‘252 to teach a commensurate coating module.
The remainder of Applicant's arguments filed 08 FEB 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 13) that the cited references do not teach or suggest the specific nanostructure premixes as claimed in Claim 19.  Examiner notes that the dispensing of particular materials is an intended use of the apparatus; in an apparatus claim, as long as the structure of the apparatus is taught, particular non-structural uses of the apparatus will not overcome the structure of the prior art apparatus.  See further MPEP 2114.II.
Applicant argues (Page 14) that the cited references do not teach a set of corrective output signals to adjust the flow rates of the nanostructure premixes.  In view of the amendments to the claims, Examiner incorporates JP ‘524 for a teaching of monitoring an optical property of a coating composition (in the specific instance, the color) and controlling flows of colorants to obtain and maintain a desired color in the coating composition.  Since multiple colorant reservoirs are individually controlled in JP ‘524, the set of corrective output signals that opens and closes individual colorant reservoirs affects the flow rate of the individual colorants for mixing.
Applicant argues (Pages 14-15) that the combination of Avniel ‘392 and Herbert ‘552 is improper  Examiner notes that Avniel ‘392 is no longer relied upon in the present rejection in view of the most recent amendments; therefore, the arguments related to Avniel ‘392 have been considered but are presently moot.
Claims 29-41, newly presented herein, are addressed as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712       

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712